Title: Mary Smith Cranch to Abigail Adams, 27 June 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          My dear Sister
          Quincy June 27th 1797
        
        I never visit or pass your house but I think of that beautiful & simple Song in the Spectator
        
          “My time oh ye Muses’ was happyly spent
          when Phebe went with me wherever I went,[”] &c—
        
        The Rose Bush under your window is as full of bloom & fragrance I suppose as formerly. your Garden florishes & your Clover Field is delightful—but Should I tell you how the view of them affected me before I recieved your last Letter you might call me romantick— I pass’d them yesterday—went into your Garden—tasted of the Strawberrys—they will be Sweet said I to Cousin Betsy by the time my Sisters returns, & this rose bush—how beautiful it is to day. the melancholy shade which was cast upon every thing around your House & Fields was Vanish’d— I anticipated the pleasure the President and you & my gentle Cousin will feel if you should be permit’d to behold those rational Sources of pleasure the rewards of cultivation & industory. this I will retreat where the formalities attendant upon your Station may be dispenced with in some measure, & the dear delights of facing & conversing with your old Friends & Neighbours will I hope restore & preserve the health of you all— we are all rejoicing at the prospc of your return—
        I thank you my dear Sister for your Letter I thank you for all your kind designs. we are doom’d to always be the oblig’d. I was unwilling mr Cranch Should make the application to you he did— we know not what is in the womb of Providence— While our children deserve well & maintain there integrety I feel as if they would have always Bread to eat & Raiment to put on— their prospect are clouded for the present but in this changable world, the next appearence may be brighter— it affects mr Cranchs health & Spirits very Sensibly. he Says but little about it: but he cannot Sleep without groaning you too my Sister have your troubles & indeed we have our difficulties but what if known are felt in common by both of us. yours are mine, & mine yours— will you give my Love to mrs Smith & her dear Boys & tell her I feel as interest’d for her welfair as for my own Daughter’s & wish it was in my Power to sooth an anxious hour Cousin Charles & Family will accept my good wishes also
        
        what we are going to do about a minister I do not know many are very desirous of having mr Flint. above a hundred have manefsed their desire in writing. Capt Adams & Capt Hall & Deacon Bess are the only People of any consequence who are oppos’d I beleive. I wish We may not get into Strong parties. there is Something disagreable to me in mr Flint’s voice but we may not get a better man upon the whole. we wish we knew the Presidents mind. the young mr Hillard would have pleas’d you both. if he lives he will make a figure
        Mrs Beal is return’d & is better mr & mrs Black are well. we are quite Sociable. She Sends her Love to you & is in Spirits, at the thought of your visit tho we Suppose it must be short— mr Apthorp has had a dreadful turn of Fits & is confin’d & very weak—
        I hear there is a large Packet from mr Adams gone on to Philadelphia. I hope it will reach you before you Set out
        I had a Letter from Sister Peabody last week. her little Girl has been very bad with the canker rash but is recoverd. the rest of the Family are well mr Cranch joins in every sentiment of Love & respect to the President & you—express’d by / your affectionate Sister
        
          Mary Cranch
        
      